Citation Nr: 0740476	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 28, 
2002, for the grant of service connection for chronic 
prostatitis.

2.  Entitlement to an effective date prior to January 27, 
2005, for a 40 percent rating for chronic prostatitis. 

3.  Entitlement to an effective date prior to October 18, 
2005, for an award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1964.

This appeal came to the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision issued by the RO, 
which granted service connection for chronic prostatitis 
(claimed as non-specific urethritis (NSU) and benign 
prostatic hypertrophy) and assigned an initial 20 percent 
rating, effective January 28, 2002.  Although the veteran 
filed a notice of disagreement (NOD) to both the assigned 
rating and effective date of the award and the RO issued a 
statement of the case (SOC) in July 2004, he did not perfect 
an appeal with regard to the issue of a higher initial rating 
(see VA Form 9 dated September 23, 2004 and received the next 
day).  Thus, only the effective date claims as listed on the 
title page are on appeal.

Later, in a September 2005 rating decision issued in October 
2005, the RO assigned a rating of 40 percent for the 
veteran's chronic prostatitis, effective January 27, 2005.  
In an October 2005 statement, the veteran indicated that this 
disability had been at the 40 percent level for many years.  
The Board construes this statement as an NOD to the an 
effective date assigned for the award of a 40 percent rating 
for chronic prostatitis.  Similarly, in a November 2006 
rating decision issued in January 2007, the RO, in pertinent 
part, awarded a TDIU, effective October 18, 2005.  After the 
appeal was certified to the Board, in a March 2007 statement 
the veteran said that his service-connected disability had 
rendered him unemployable for many years.  The Board 
construes this statement as an NOD to the effective date 
assigned for the award of a TDIU.  Since the RO has not 
issued an SOC with respect to either of these issues; they 
must be remanded for the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

The veteran's claim for an earlier effective date for the 
grant of service connection for chronic prostatitis is 
decided below.  The issues of earlier effective dates for 
grant of a 40 percent rating for chronic prostatitis and for 
award of a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

As a final preliminary matter, the Board notes that the RO 
deferred action on the veteran's claim for service connection 
for diabetes mellitus and his petition to reopen a previously 
denied claim for service connection for a nervous/psychiatric 
disability.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided on appeal has been accomplished.

2.  On January 10, 1989, the RO received the veteran's 
initial informal claim for service connection for a prostate 
disability.

3.  The record contains no statement or communication from 
the veteran or his representative, prior to January 10, 1989, 
that constitutes a pending claim for service connection for a 
prostate disability. 

4.  The first competent medical evidence in the record 
showing a diagnosis of prostatitis after the veteran's 
discharge from service was on April 29, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to January 28, 2002 
for service connection for chronic prostatitis has not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on April 8, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection for a prostate condition and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the effective date assigned 
for the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, available post-service medical records, and copies 
of reports of VA examination.  VA attempted to obtain records 
from the Social Security Administration (SSA); however, in a 
January 2003 response, SSA indicated that it was not able to 
locate the veteran's folder after an exhaustive and 
comprehensive search.  In October 2002, the veteran indicated 
that treatment records from Drs. Pride and Barro are no 
longer available.  The RO has associated with the record 
various statements made by the veteran, his representatives 
and others, on his behalf.  The appellant was afforded a VA 
medical examination in August 2003.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim decided herein that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  A claim is 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, or some person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2007).  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

The record reflects that the veteran filed an initial claim 
for service connection for a prostate disability on January 
10, 1989.  Subsequently, on January 28, 2002, the RO received 
another claim for service connection for prostatitis.  In a 
September 2003 rating decision, the RO granted service 
connection for chronic prostatitis (claimed as NSU and benign 
prostatic hypertrophy) and assigned an initial 20 percent 
rating, effective January 28, 2002.  The effective date of 
the grant of service connection for the veteran's chronic 
prostatitis was based on the date of receipt of a later filed 
claim for those benefits.  

The veteran has requested retroactive benefits for the grant 
of service connection for his chronic prostatitis to 
September 11, 1964, the day following his military discharge.  
He asserts that he was treated in service for NSU, but was 
never informed of these findings or how they might affect him 
in later life; that he was discharged from the military 
because of a personality disorder; that had he received more 
information about possible benefits available with the VA he 
would have filed a claim earlier; that he was never advised 
or counseled before or during his discharge regarding 
possible VA benefits; and that he should not be penalized for 
the lack of information provided to him.  However, the Board 
finds that there was no pending claim for service connection 
for a prostate disability prior to January 10, 1989.  

While it is unfortunate that the veteran may not have learned 
about possible VA benefits to which he might have been 
entitled until many years after his discharge from service, 
the Court, citing to an opinion from the United States 
Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statutes and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, the VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

The Board emphasizes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that 
benefit.  While VA must interpret the appellant's submissions 
broadly, neither the RO or the Board is required to conjure 
up issues that were not raised by the appellant.  Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the Board 
is not required to do a "prognostication" but to review 
issues reasonably raised by the substantive appeal).  The 
appellant must have asserted the claim expressly or 
impliedly.  See e.g., Isenbart v. Brown, 7 Vet. App. 537, 
540-41 (1995).  While VA does have a duty to assist a 
claimant in developing facts pertinent to a claim, it is the 
claimant who must bear the responsibility for coming forth 
with the submission of a claim for benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The record contains no evidence that the appellant 
had ever expressed an intent to seek service connection for a 
prostate disorder, prior to January 1989, and even that 
informal claim was liberally construed by the RO.  Thus, the 
Board concludes that the first document that can clearly be 
construed as a claim for the benefits sought was filed on 
January 10, 1989.

One of the pertinent issues in this case, then, is the status 
of the veteran's 1989 claim.  There is no indication that he 
was provided notification that the claim for service 
connection for a prostate disability had been denied prior to 
September 2003.  38 C.F.R. § 19.25 (2007).  As such, the one-
year period within which to initiate an appeal did not begin 
to run.  See Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  
Therefore, the Board concludes that the 1989 claim for 
service connection for a prostate disability remained open 
and pending.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.160 (c) (2007).  

To determine the effective date of service connection for 
chronic prostatitis, the Board must ascertain the date 
entitlement arose.  In essence, this requires a two-step 
analysis.  First, it must be determined whether prostatitis 
was present at the time the veteran filed his claim for 
service connection in January 1989.  If so, the date of claim 
must be the effective date of the grant of service 
connection.  Second, if the prostatitis was not present at 
the time the veteran filed his claim in January 1989, it must 
be determined when prostatitis, based on all the evidence of 
record, first "manifested itself," regardless of when the 
evidence was received.  McGrath v. Gober, 14 Vet. App. 28 
(2000).  

The medical evidence of record shows the veteran had been 
diagnosed with and treated for NSU in February 1964 but 
clinical findings for the genitourinary system on separation 
examination in September 1964 and VA examination in July 1975 
were normal.  Thus, there was no competent evidence of record 
at the time he filed his initial claim, that he had been 
diagnosed with chronic prostatitis.  Although probative 
evidence etiologically linking his diagnosed chronic 
prostatitis to his service-connected NSU was not received 
until August 2003 (VA examiner's opinion) and April 2004 
statement from the veteran private physician (D. W. W., 
M.D.), in determining the correct effective date, as noted 
earlier, the date the evidence of entitlement is submitted to 
VA is irrelevant when an original claim for benefits is 
pending.  Id at 35.  

The record is replete with statements from the veteran 
claiming that he has had continuing symptoms of a prostate 
condition since his discharge from service.  However, an 
August 23, 1996 private treatment note reflects that the 
veteran reported that for the past 10 to 12 years he had had 
difficulty with intermittent weak stream, which was then 
flaring up.  He was having some frequency, some urgency, and 
occasional dysuria.  On observation though, his prostate 
gland was benign and his urinalysis was negative.  It was not 
until an April 29, 2002 private treatment record, that Dr. D. 
W. W. diagnosed prostatitis, the date of entitlement.  

Given the foregoing and the fact that the veteran did not 
file a claim for service connection for a prostate disability 
within one year after separation from service, the effective 
date is the date of receipt of the original claim, or the 
date that entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).  Thus, the earliest date for 
which entitlement to service connection for chronic 
prostatitis could normally be granted is the date of 
entitlement, which is April 29, 2002.  See 38 C.F.R. 
§ 3.400(b)(2).  

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
prostate problems date back to service.  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by such authority.  As, on these 
facts, no effective date for the grant of service connection 
for chronic prostatitis earlier than January 28, 2002 is 
assignable, the claim for an earlier effective date must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

An effective date earlier than January 28, 2002, for the 
grant of service connection for chronic prostatitis is 
denied.


REMAND

As noted above, the veteran has disagreed with the effective 
dates assigned for the award of a 40 percent rating assigned 
for chronic prostatitis and for a TDIU.  By filing NODs, the 
veteran has initiated appellate review of the effective dates 
assigned for both the increased rating and the TDIU.  The 
next step in the appellate process is for the RO/AMC to issue 
to the veteran a SOC.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, these matters must be remanded for the issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status; a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 and 20.202 
(2007).

Accordingly, this case is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the issue of entitlement to an effective 
date earlier than January 27, 2005 for 
the assignment of a 40 percent rating for 
chronic prostatitis and the issue of 
entitlement to an effective date earlier 
than October 18, 2005 for the award of a 
TDIU.  Along with the SOC, the RO must 
furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to either or both 
of these issues.

2.  The veteran and his representative 
are hereby reminded that appellate 
consideration of the matters identified 
above may be obtained only if a timely 
appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any of the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


